DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1245707 (Gallizioli) in view of instant admitted prior art in the ‘Background of invention’ section and US 983550 (Harrington).
Regarding claim 1, ‘707 discloses: A loom (fig. 1 discloses a drive unit for use in a loom) comprising: 
a driving motor (20) for driving the loom;
a driving shaft (21) which is connected to a swing shaft for driving a reed to swing via a swing mechanism (sley in box 27 is connected to main shaft 21 in par. 7 is a swing shaft for driving reed via a swing mechanism), connected to the driving motor (fig. 1) via a driving-force transmission mechanism (gears and pinions in fig. 1 connecting motor 20 to main shaft 21), and rotationally driven by the driving motor (fig. 1); and
a side end of the drive unit that accommodates the driving shaft (21) and the swing shaft (27) in an orientation in which each axial direction of the driving shaft and the swing shaft matches with a width direction (shown clearly in fig. 1), and
wherein the driving-force transmission mechanism (gears and pinions in fig. 1 connecting motor 20 to main shaft 21) includes a driving-force transmission shaft (34) protruding from a side end of the drive unit extending parallel to the driving shaft (21) within a side end of the drive unit and connected to the driving motor (shaft 34 is connected to the motor 20 and are parallel to main shaft 21), and a gear train that connects the driving-force transmission shaft (34) and the driving shaft (gear train is shown in fig. 1 connecting 34 to 21).
Regarding claim 2, ‘707 discloses: the driving-force transmission mechanism includes a driving gear train (gear train on left end of shaft 19) that is different from the gear train (gear train on shaft 34 and 21) and is provided at a position separated from the side end of the drive unit in the width direction (fig. 1 shows two separate and discrete gear trains that are separate from side ends of the device; one connecting shafts 19 and 34 to shaft 21 and another gear train connecting shafts 19 and 34 to shaft 25), and an output shaft (19) of the driving motor and the driving-force transmission shaft (34) are connected by the driving gear train (gear train on left end of shaft 19).
	Regarding claim 3, ‘707 discloses: space within the disclosed driving box/unit that accommodates the driving gear train (gear train on left end of shaft 19) that is spaced from the space of the side end of the drive unit, therefore being “independent” of the space of the side end of the drive unit.
	‘707 does not teach the side ends being side frame members.  However, surely one of ordinary skill would concede that weaving looms are widely known and commonly produced with side end side frame members for supporting the loom and its components.  In fact, instant ‘Background of invention’ states explicitly: “in a loom, a frame includes a pair of side frames, and the side frames are connected
by a plurality of beam materials. Further, the loom includes a driving motor as a main
driving source, and is configured to drive the main shaft by the driving motor. The driving motor is provided on one side frame side of the pair of side frames. Each side frame has a housing shape and has a space inside thereof (par. 3, pg. 1 Instant specification).”
	Further evidence is cited from ‘550.  ‘550 explicitly teaches, “The invention is shown applied to an ordinary form of a plain loom, although it will be apparent that the invention may be applied to any common form of loom. The supporting side frames are indicated by the numerals 1 and 2 connected by a suitable yoke or arch piece 3, which also furnishes a support for both the ordinary harness and supplementary harness for operating the selvage warp threads. The side frame pieces 1 and 2 may also be joined by suitable supports, as for example the cross piece 4, which may also serve as a means for the attachment of certain working parts of the loom (par. 20).”
	Therefore the abundance of evidence cited above establishes clear case of prima facie obviousness that one of ordinary skill in the art of weaving loom design and manufacturing to modify the drive unit disclosed by ‘707 to include side frame members on the side ends of the drive unit to house and support the loom and its components.
Examiner’s comments
	There are likely double patenting issues present between instant application and co-pending applications 17/333,822 and 17/333,895.  Claims of those applications and this application are nearly identical in scope.  
	If current claims are amended to overcome prior art rejections they likely will trigger obviousness type double patenting rejections over claims of co-pending applications 17/333,822 and 17/333,895.  To pre-empt any obviousness type double patenting rejections over the co-pending applications a properly filed Terminal Disclaimer (preferably using the self-automated and authorizing E-td form on PAIR) could be filed to expedite prosecution of this application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various looms with drive units and housing frames are attached to establish the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732